Bradley v. Citizens State Bank of Frost                             















IN THE
TENTH COURT OF APPEALS
 

No. 10-95-071-CV

        MIKE BRADLEY,
                                                                              Appellant
        v.

        CITIZENS STATE BANK OF FROST, ET AL,
                                                                              Appellees
 

 From the 13th District Court
Navarro County, Texas
Trial Court # 94-00-04091-CV
                                                                                                                
                                                                     
MEMORANDUM OPINION
                                                                                                     

          On June 8, 1995 Mike Bradley filed a motion to dismiss his appeal.  Attached to the motion
is a copy of an agreement between the parties settling their dispute.  In the relevant portion, Rule
59(a) provides:
(1)  The appellate court may finally dispose of an appeal or writ of error as
follows:
(A)  In accordance with an agreement signed by all parties or their
attorneys and filed with the clerk; or
(B)  On motion of appellant to dismiss the appeal or affirm the
judgment appealed from, with notice to all other parties; provided,
that no other party shall be prevented from seeking any appellate
relief it would otherwise be entitled to.  
Tex. R. App. P. 59(a).
          Bradley has certified that he delivered the motion to the Citizens State Bank of Frost, which
seeks no affirmative relief in this court.
          The motion to dismiss is granted.  Bradley is to bear the court costs of the appeal.
                                                                                 PER CURIAM

Before Justice Cummings 
          and Justice Vance
          (Chief Justice Thomas not participating)
Dismissed on appellant's motion
Opinion delivered and filed June 21, 1995
Do not publish